DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 7858135 (Radosav).           Radosav discloses an apparatus for brewing beverages comprising a vessel (12) comprising a chamber (within said vessel) and a chamber opening (top of 12 below filter 18); a cover (filter 18) configured to close the chamber and seal the chamber from atmosphere; a filter assembly (34 and 20) connected to and in fluid communication with the chamber, said filter assembly including a filter (34); a conduit in fluid communication with the chamber and configured to introduce heated water (50) into the chamber when a vacuum is employed, said conduit essentially the passageway for liquid through 18 and filter 34 after same vacuum is empoloyed; and a vacuum source (26) connected to the sealable chamber (see 28) and configured to reduce pressure in the sealable chamber below atmosphere in order to facilitate a vacuum to pull brew into said chamber (e.g. col. 3, lines 13-25). 
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7858135 (Radosav) taken together with U.S Patent No. 5000082 (Lassota).          Although Radosav further discloses the filter assembly comprising an outlet (20), it is not clear that same is a valve (e.g. it could be a cork, for example).  Nevertheless, valves for use in opening outlets to vessel containing brewed coffee are well-known as taught, for example, by Lassota.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided same in opening the outlet (20) of Radosav as a matter of preference in art recognized opening mechanisms.6.       Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7858135 (Radosav) taken together with U.S Patent No. 4506596 (Shigenobu et al).           Radosav is silent regarding the filter assembly comprising filter paper.  However, paper is well-known as a filter material in the coffee brewing art.  Shigenobu et al, for example, teaches a brewing apparatus that employs a roll of filter tape wherein paper is one alternative (see col. 4, line 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed paper as the filter material in Radosav as an art recognized alternative.7.       Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7858135 (Radosav) taken together with U.S Patent No. 4506596 (Shigenobu et al).           Although Radosav discloses the filter assembly having a screen used in conjunction with the filter (paragraph bridging cols. 2 and 3), it is not clear that same is a mesh screen.  Schollhamer teaches a filter assembly for a beverage machine comprising a filter with a screen made of mesh to support same (col. 1, lines 45-55).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a mesh screen for the screen in  Radosav as an art recognized type of screen used in conjunction with filters in coffee machines.                                                    Double Patenting
8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.        Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13-15 of U.S. Patent No. 9907430 taken together with U.S. Patent No. 4189991 (Haddad). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 22 calls for the vessel to have a cover to close said chamber and seal same from the atmosphere.  Claim 11 of U.S. Patent No. 9907430 already requires that the chamber to be “sealed from atmosphere” would mean that any opening would have to be sealable as well.  Although said claims of U.S. Patent No. 9907430 are silent regarding openings which have sealable covers, same are well-known in the coffee maker art.  For example, Haddad teaches a coffee maker with a chamber having an open top for filling coffee, same required to be sealed with a cover from the atmosphere for the purpose of operating said coffee maker (see claim 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber of claim 11 of U.S. Patent No. 9295358 with an opening and wherein same has a cover for sealing the chamber from the atmosphere when in operation, wherein said opening would provide accessibility for adding coffee while maintaining the ability of creating a sealed area from the atmosphere.10.       Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9295358 taken together with U.S. Patent No. 4189991 (Haddad).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 22 calls for the vessel to have a cover to close said chamber and seal same from the atmosphere.  Claim 1 of U.S. Patent No. 9295358 already requires that the chamber to be sealable which would mean that any opening would have to be sealable as well.  Although said claims of U.S. Patent No. 9295358 are silent regarding openings which have sealable covers, same are well-known in the coffee maker art.  For example, Haddad teaches a coffee maker with a chamber having an open top for filling coffee, same required to be sealed with a cover from the atmosphere for the purpose of operating said coffee maker (see claim 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber of claim 1 of U.S. Patent No. 9295358 with an opening and wherein same has a cover for sealing the chamber from the atmosphere when in operation, wherein said opening would provide accessibility for adding coffee while maintaining the ability of creating a sealed chamber.






Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 4,  2022